Citation Nr: 1704464	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-04 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable evaluation for peripheral vascular disease (PVD) with premature atherosclerosis of the right lower extremity. 

2. Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia (previously rated as degenerative joint disease, left knee with meniscal tear).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1982 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Cleveland, Ohio, which denied an initial compensable evaluation for peripheral vascular disease with premature atherosclerosis of the right lower extremity; and from a May 2009 rating decision by the RO in Denver, Colorado, which denied an evaluation in excess of 10 percent for degenerative joint disease of the left knee with meniscal tear.

The Veteran testified before the undersigned Veterans Law Judge in April 2013; a transcript of that proceeding has been associated with the electronic claims file.  Thereafter, in July 2013, the Board remanded the issues for further development of the record. 

The issue of entitlement to an evaluation in excess of 10 percent for left knee chondromalacia (previously rated as degenerative joint disease, left knee with meniscal tear) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's peripheral vascular disease of the right lower extremity has not resulted in claudication on walking more than 100 yards, and diminished peripheral pulses or ankle/brachial index of 0.9 or less.


CONCLUSION OF LAW

The criteria for an initial compensable rating for peripheral vascular disease of the right lower extremity have not been met. 38 U.S.C.A. § 1155 (West 2015) 38 C.F.R. § 4.104, Diagnostic Code 7114 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

In this case, the Veteran's claim for a higher rating for PVD stems from the initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished with regard to the peripheral vascular disease increased rating claim.  In compliance with the Board's July 2013 remand directives, the Veteran was afforded an adequate VA Vein and Artery examination in May 2016, which is discussed at length below. McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Private treatment records were also obtained pursuant to the Board's remand. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to these disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings - Applicable Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Peripheral Vascular Disease, Right Lower Extremity - Analysis 

The Veteran's PVD with premature atherosclerosis of the right lower extremity has been rated as 0 percent (non-compensable) disabling under Diagnostic Code (DC) 7114 throughout the entire appeal period.  He seeks a compensable rating.  

Peripheral vascular disease is evaluated pursuant to Diagnostic Code 7114.  This code provision provides a 20 percent disability rating if evidence shows claudication on walking more than 100 yards, and diminished peripheral pulses or an ankle/brachial index (ABI) of 0.9 or less.  The next higher rating of 40 percent disability rating is assigned if there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent disability rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  A 100 percent disability rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less.  Note 1 to Diagnostic Code 7114 provides that the ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater. 38 C.F.R. § 4.104, DC 7114 (2016).

The criteria listed in DC 7114 are conjunctive, as evidenced by the use of the word "and." See Melson v. Derwinski, 1 Vet. App. 334, 337 (1991); Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (finding that the use of the conjunctive "and" in the criteria for a 40 percent rating for diabetes - "insulin, restricted diet, and regulation of activities" - meant that entitlement to that rating required all three criteria to be met).  That is, in order to satisfy the criteria for a higher 20 percent rating, the Veteran must demonstrate claudication on walking more than 100 yards and either 1) diminished peripheral pulses, or (2) an ankle/brachial index of 0.9 or less.  

On VA examination in March 2004, X-ray of the right ankle showed peripheral vascular disease in the dorsalis pedis and posterior tibial arteries.  No ankle/brachial index was provided.  The diagnosis was PVD with premature atherosclerotic changes of the right ankle and foot. 

On VA examination in January 2005, the Veteran complained of pain on the dorsum of foot on walking less than 25 yards; he denied leg pain and/or swelling.  Objectively, there was no pedal edema.  Peripheral pulses were palpable on the dorsalis pedis (2+), popliteals (2+), and femoral (3+).  Hair was normally growing on the leg.  There were no atrophic changes or nail changes.  The diagnosis was PVD of the right leg, with premature atherosclerosis.  Diagnostic testing showed a normal ankle/brachial index of 1.09.  

VA treatment records (dated from 2004 to 2016) and treatment records from the Evans Army Hospital (dated from 2003 to 2016) are absent for complaints or objective findings of right extremity claudication, diminished pulses, persistent coldness, trophic changes, and/or ankle/brachial indexes of 0.9 or less.  In fact, right lower extremity dorsalis pedis and posterior tibial pulses were consistently found to be normal (2+).  Moreover, Evans Army Hospital entries expressly noted that claudication was not present.  

The Veteran underwent a VA Veins and Arteries examination in May 2016, at which time the examiner stated that his PVD was chronic but stable and did not require any specific treatment.  The examiner further noted that, currently, there were no clinical symptoms of PVD and that the only evidence of this condition was found in radiological examinations.  Right ankle/brachial index was 1.21 (Note: the examiner stated that ankle/brachial index values below 0.9 or above 1.3 should be investigated further; in the Veteran's case, however, his ABI was 1.21 and does not warrant further investigation in this regard).  No other pertinent physical findings, complications, conditions, signs, symptoms and/or scars related to PVD were noted.  The examiner found that the Veteran's vascular condition did not affect his ability to work. 

In the present case, the objective evidence and subjective complaints outlined above simply do not support findings of right lower extremity claudication and diminished peripheral pulses or ankle brachial indexes of 0.9 or less.  Rather, the Veteran's PVD has been manifested by right ankle/brachial indexes consistently at or above 1.09, with normal peripheral pulses and no objective findings of claudication.  Thus, a compensable rating is not warranted under DC 7114 for peripheral vascular disease of the right lower extremity for any portion of the appeal period.  

The Board has also considered the applicability of other diagnostic codes for rating these disabilities, but finds that no other diagnostic codes provide a basis for a higher rating. See Schafrath, 1 Vet. App. at 595 (1991).  The disability also has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.  

In summary, a compensable disability rating for PVD of the right lower extremity is not warranted and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal. See 38 U.S.C.A. § 5107 (b) (West 2015).



Other Considerations 

The Board must also determine whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321 (b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation for right lower extremity PVD is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the PVD question, but the medical evidence reflects that such manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the various aspects of the Veteran's disorder. 

The Veteran has not alleged during the appeal period that the assigned evaluation is inadequate for distinct symptomatology nor has he stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board thus finds that the diagnostic criteria are adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic code. Accordingly, referral for extraschedular consideration is not for application here.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Absent any exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board notes that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not alleged unemployability and the evidence shows that the Veteran is gainfully employed; therefore, a claim for TDIU has not been raised.  


ORDER

Entitlement to an initial compensable disability rating for peripheral vascular disease (PVD) with premature atherosclerosis of the right lower extremity is denied.


REMAND

Left Knee Disability 

In a recent holding, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).  This issue is remanded again for purposes of affording the Veteran another VA examination in light of Correia. 

On remand, any outstanding VA treatment records should also be obtained. See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA medical records dated from March 2016 to the present. 

2. Schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee chondromalacia (previously rated as degenerative joint disease, left knee with meniscal tear).  The electronic claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The left knee should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint (i.e., right knee) in accordance with Correia v. McDonald, 28 Vet. App. 158 (2016).   

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

All findings should be reported in detail.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his left knee disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


